            Case 5:21-cv-00131-HE Document 1 Filed 02/18/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1)    ROCHELLE KING               )
                                    )
                    Plaintiff,      )
                                    )
 v.                                 )
                                    )                      Case No. CIV-21-131-HE
 (1)    ISS FACILITY SERVICES, INC. )
                                    )
                    Defendant.      )


                        NOTICE OF REMOVAL OF CIVIL ACTION

       Pursuant to 28 U.S.C. sections 1332, 1441, and 1446, defendant ISS Facility Services, Inc.

(“ISS”) files this notice of removal of this matter from the District Court of Oklahoma County,

Oklahoma, to the United States District Court for the Western District of Oklahoma. This Court

has subject matter jurisdiction to adjudicate claims with respect to properly joined parties with

complete diversity and amounts in controversy exceeding $75,000.

       In support of removal, ISS states the following:

       1.      This personal injury action is presently pending in the District Court of Oklahoma

County, Oklahoma, captioned Rochelle King, v. ISS Facility Services, Inc. Case No. CJ-2021-

178 (the “Action”), which was filed on January 14, 2021. The Action is removable because

there is diversity of citizenship between the properly joined parties and the amount in

controversy exceeds $75,000, exclusive of interests and costs.

       2.      This Notice of Removal is timely filed because it is filed within 30 days after

service of a copy of the initial pleading setting forth the claim for relief upon which such action

is based. See 28 U.S.C. § 1446(b). ISS was served with process on January 19, 2021.




{00213397.DOCX}
             Case 5:21-cv-00131-HE Document 1 Filed 02/18/21 Page 2 of 5




        3.        This action is a civil action over which this Court has original jurisdiction pursuant

to 28 U.S.C. section 1332, and which may be removed pursuant to 28 U.S.C. section 1441.

        4.        This action involves a controversy between citizens of different states.

        5.        Per Local Rule 81.2(a), Exhibit 1 is a true and correct copy of the state court docket

sheet. Per 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders and other documents on

file in the State Court as of this date are attached hereto and are incorporated herein by reference,

including:

                  a. Exhibit 2, a filed-stamped copy of the Entry of Appearance;

                  b. Exhibit 3, a filed-stamped copy of the Petition;

                  c. Exhibit 4, a file-stamped copy of Return of Service; and

                  d. Exhibit 5, a file-stamped copy of Special Entry of Appearance and Reservation

                     of Time to Plead or Answer.

        6.        Plaintiff Rochelle King (“King”) was a citizen and resident of Oklahoma at the

time of the incident giving rise to King’s claims. See Petition at ¶ 1, attached as Exhibit 3.

        7.        ISS is incorporated in the State of Delaware and maintains its principal place of

business and “nerve center” in San Antonio, Texas. Accordingly, for purposes of diversity

jurisdiction, ISS is a citizen of both Delaware and Texas. 28 U.S.C. § 1332(c)(1). See Exhibit 3

at ¶ 1 (“Defendant is a foreign for profit business corporation…”).

        8.        District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000 and where the action is between the citizens of

different states. 28 U.S.C. § 1332. Based on the allegations of King’s Petition, the amount in

controversy, exclusive of interests and costs, exceeds $75,000. See Exhibit 3 at ¶ 31.




{00213397.DOCX}                                     2
              Case 5:21-cv-00131-HE Document 1 Filed 02/18/21 Page 3 of 5




Specifically, King alleges loss of earnings in the approximate amount of $28,436.20 and

medical bills in the amount of $129,818.53. See Exhibit 3 at ¶ 28.

        9.        Pursuant to 28 U.S.C. § 105(b)(5), the United States District Court for the

Western District of Oklahoma, is the appropriate court for filing this Notice of Removal from the

District Court of Oklahoma County, Oklahoma.

        10.       A copy of this Notice is being filed with the Clerk of the District Court of Oklahoma

County, Oklahoma. ISS is also providing prompt written notice of the filing of this Notice to

counsel for King.

        11.       Pursuant to the requirements of § 1441 and 1446, all of which ISS has complied

with, this action is removable to the United States District Court for the Western District of

Oklahoma.

        WHEREFORE, this action is hereby removed from the District Court of Oklahoma

County, Oklahoma, to the United States District Court for the Western District of Oklahoma.

                                                Respectfully submitted,

                                                /s/ Thomas R. Kendrick
                                                Thomas R. Kendrick                     OBA # 17760
                                                DURBIN, LARIMORE & BIALICK
                                                920 North Harvey
                                                Oklahoma City, OK 73102-2610
                                                Tel: (405) 235-9584
                                                Fax: (405) 235-0551
                                                Email: tkendrick@dlb.net

                                                and




                                                Jeffrey A. Kennard             OBA #19275
                                                SCHARNHORST AST KENNARD GRIFFIN, PC
                                                1100 Walnut Street, Suite 1950
                                                Kansas City, MO 64106-2197


{00213397.DOCX}                                     3
            Case 5:21-cv-00131-HE Document 1 Filed 02/18/21 Page 4 of 5




                                      Tel: (816) 268-9400
                                      Fax: (816) 268-9409
                                      Email: jkennard@sakg.com

                                      Counsel for defendant ISS Facility Services, Inc.




{00213397.DOCX}                          4
            Case 5:21-cv-00131-HE Document 1 Filed 02/18/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       ☒ I hereby certify that on February 18, 2021, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records currently
on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

        Joe Carson
        WARHAWK LEGAL
        127 N.W. 10th Street
        Oklahoma City, OK 73103
        Telephone: 405-397-1717
        Facsimile: 405-241-5222
        Email: joe@warhawklegal.com
        Counsel for plaintiff



                                           /s/ Thomas R. Kendrick
                                           Attorney for defendant ISS Facility Services, Inc.




{00213397.DOCX}                               5
